Citation Nr: 1632110	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable evaluation for dermatophytosis of the left hand long finger (previously characterized as onychomycosis of the left hand long finger).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  At that hearing, the Veteran requested and was granted a period of 60 days to hold the record open so he could submit additional evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that were reviewed by the RO in the June 2015 Supplemental Statement of the Case (SSOC).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regarding the claim for entitlement to an increased evaluation for dermatophytosis of the left long finger, the Veteran was last afforded a VA examination in February 2015.  However, he has since testified that his left long fingernail is painful and falls off three times per year, and he has reported that he is prescribed topical ointment for this condition at the VA medical center.  See Board hearing transcript at 23-25.  Upon review, it appears that VA treatment records were considered in the June 2015 SSOC that are not of record in the electronic claims file.  Virtual VA indicates that only certain records dated to January 2014 are of record; however, the SSOC notes that records from October 2012 to June 2015 had been reviewed.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §3.159(c)(2) (2015).  Therefore, the Board finds that any outstanding VA treatment records should be obtained prior to adjudicating the claim.  

With respect to the claim for service connection for a bilateral knee disorder, the Veteran has contended that he currently has right and left knee disorders related to his military service.  In this regard, the Veteran testified that he experienced bilateral knee pain during service and that his symptoms have continued since that time.  He also stated that his current bilateral knee arthritis developed as a result of performing his military duties as a light weapons infantryman.  A January 2014 VA treatment report indicated that the Veteran had right knee pain, and he was subsequently referred to the orthopedic surgery clinic to be evaluated for possible internal derangement.  In a March 2016 written submission, the Veteran stated that he had an appointment in April 2016 at the Bay Pines VA Medical Center.  However, as noted above, the record only contains VA treatment records through January 2014.  In addition, the Veteran was not afforded a VA examination in connection with his claim to determine the nature and etiology of any bilateral knee disorder that may be present.  Thus, the Board finds that a VA examination and medical opinion are necessary, and any outstanding VA medical records should be obtained.

With respect to the claim for entitlement to a bilateral ankle disorder, the Veteran was afforded a VA foot examination in November 2010 at which time he was diagnosed with tendonitis of the right foot.  However, the examination report does not include a physical examination of the ankle joints.  The VA examiner opined that the Veteran's right foot tendonitis is less likely as not caused by or a result of in-service injury.  In so finding, the examiner noted that that the Veteran had a minor right ankle strain in September 1975 which likely did not cause long-term foot damage.  Furthermore, the examiner stated that the Veteran's October 1975 separation examination documented a normal foot examination.  However, the Veteran testified that he developed bilateral ankle pain as a result of his duties as a light weapons infantryman which included exposure to harsh elements while stationed in Germany.  See Board hearing transcript at 6.  In this regard, the Veteran's service treatment records show that he was diagnosed as having cold weather injuries of both feet in October 1974.  However, the November 2010 examiner did not discuss the in-service cold weather injuries of the bilateral feet.  Based on the foregoing, the November 2010 VA examination is inadequate.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any bilateral ankle disorder that may be present. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral knee disorder, bilateral ankle disorder, and left long finger dermatophytosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any VA medical records from the Tampa VA Medical Center and the Bay Pines VA Medical Center in Florida dated from 2007 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right knee and left knee disorders that may be present.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, to include his duties as a light weapons infantryman.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left ankle disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right ankle and left ankle disorders that may be present.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, to include his duties as a light weapons infantryman and cold weather injuries therein.

In rendering his or her opinion, the examiner should consider an August 1974 service treatment record showing a bruise on the left leg with superficial abrasions; an October 1974 service treatment record showing a diagnosis of cold weather injury to both feet; and a September 1975 service treatment record showing a diagnosis of right foot strain as a result of a twisting injury.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

